Exhibit 10.7.3

 

EXECUTION VERSION

 

 

SECOND AMENDMENT TO CREDIT AGREEMENT

 

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), is made and
entered into as of February 27, 2017, by and among INTERSECTIONS INC., a
Delaware corporation (“Intersections” or the “Borrower Representative”),
INTERSECTIONS ENTERPRISES INC., a Delaware corporation (“Enterprises”),
INTERSECTIONS HOLDINGS INC., a Delaware corporation (“Holdings”), IISI INSURANCE
SERVICES INC., an Illinois corporation formerly known as IISI Inc. and
Intersections Insurance Services Inc. (“IISI”), I4C INNOVATIONS LLC, a Delaware
limited liability company resulting from the conversion of i4c Innovations Inc.
a Delaware corporation (“i4c” and together with Intersections, Enterprises,
Holdings, and IISI, each individually, a “Borrower” and collectively, the
“Borrowers”), CAPTIRA ANALYTICAL, LLC, a Delaware limited liability company
(“Captira”), CRYSTAL FINANCIAL SPV LLC, a Delaware limited liability company (a
“Term Lender”), CRYSTAL FINANCIAL LLC, a Delaware limited liability company, as
administrative agent for the Secured Parties (in such capacity, together with
its successors and assigns, the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Captira, the other Credit Parties party thereto from
time to time, the Term Lenders and the Administrative Agent are parties to that
certain Credit Agreement, dated as of March 21, 2016 (as amended by that certain
First Amendment to Credit Agreement, dated as of December 14, 2016, and as may
be further amended, amended and restated, refinanced, replaced, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Term
Lenders have made certain term loans and other financial accommodations
available to the Borrowers upon the terms and conditions set forth therein;

 

WHEREAS, Section 7.01(j) of the Credit Agreement prohibits the Credit Parties
from making Capital Expenditures in excess of $6,750,000 for the 2016 Fiscal
Year (the “2016 CapEx Covenant”);

 

WHEREAS, the Borrower Representative has notified the Administrative Agent that
the Credit Parties anticipate reporting  Capital Expenditures for the 2016
Fiscal Year which would exceed by

$215,000 the amount allowed pursuant to the 2016 CapEx Covenant, and requested
that the Administrative Agent adjust the 2016 CapEx Covenant so that such
Capital Expenditures do not constitute an Event of Default under Section 8.01(b)
of the Credit Agreement (the “Anticipated Default”);

 

WHEREAS, the Borrower Representative previously notified the Administrative
Agent of its intention to conduct an orderly sale, wind-down, liquidation or
dissolution of Captira, which sale, wind- down, liquidation or dissolution was
permitted pursuant to the terms of the Credit Agreement;

 

WHEREAS, the Borrower Representative has notified the Administrative Agent that
effective February 10, 2017, Holdings has sold all of the Capital Stock of
Captira to Featherbrooke, Inc. , a Delaware corporation pursuant to a Sale and
Purchase Agreement dated that date and that Holdings' post- closing obligations
include using commercially reasonable efforts to obtain the release of the
Administrative Agent's Liens on the Capital Stock and assets of Captira, and has
requested that the Administrative Agent release such Liens, release Captira from
all of its obligations under the Loan Documents, and release Captira as a
Borrower and a Credit Party under the Loan Documents;

 

WHEREAS, the Administrative Agent and the Term Lenders are willing to amend
certain provisions of the Credit Agreement and to confirm their consent to the
release of Captira and the

 

 

 

DB1/ 90663319.6

 

--------------------------------------------------------------------------------

Administrative Agent's Liens on the Capital Stock and assets of Captira subject
to the terms and conditions set forth herein; and

 

NOW, THEREFORE, in consideration of the premises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Borrowers, the Administrative
Agent and the Term Lenders party hereto do hereby agree as follows:

 

1.Amendments to the Credit Agreement. Subject to and upon the satisfaction of
the conditions set forth in Section 3 hereof, the Credit Agreement (including
the schedules and exhibits thereto) is hereby amended as follows:

 

(a)Amendment to Section 7.01. Clause (i) of Section 7.01(j) of the Credit
Agreement is hereby amended and restated in its entirety as follows, effective
as of December 31, 2016:

 

 

(i)

“(i) $6,970,000 for the 2016 Fiscal Year,”

 

(b)Amendment to Section 7.03. Clause (ix) of Section 7.03(a) of the Credit
Agreement is hereby amended and restated in its entirety as follows:

 

(i)“(ix) Liens in the form of cash collateralization (including, without
limitation those listed on Schedule 7.03) to secure reimbursement obligations
with respect to automated clearing house treasury management arrangements,
credit cards, credit card processing services, debit cards, stored value cards,
and purchase cards obtained in the ordinary course of business and otherwise
permitted hereunder; provided that the aggregate amount secured by such Liens
shall not exceed $650,000;”

 

2.Release of Captira from Credit Agreement Obligations. Subject to the
satisfaction of the conditions set forth in Section 3 hereof, each of the
Administrative Agent and the Terms Lenders hereby consents to and agrees that
effective as of February 10, 2017 (i) Captira shall cease to be a Borrower and a
Credit Party under the Credit Agreement and the other Loan Documents, (ii)
Captira shall cease to have any obligations under or be subject to any of the
terms of the Credit Agreement and the other Loan Documents, and (iii) each of
the Administrative Agent’s Liens on the Capital Stock and assets of Captira
shall be terminated and of no further force and effect.

 

3.Conditions Precedent to Effectiveness of this Amendment. This Amendment shall
become effective as of the date upon which each of the following conditions has
been satisfied in full in the Administrative Agent’s sole discretion (such date,
the “Second Amendment Effective Date”):

 

(a)the Administrative Agent shall have received one or more counterparts of this
Amendment duly executed and delivered by the Borrowers, Captira and the Term
Lenders;

 

(b)the Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to the Administrative Agent that the sale of Captira’s
Capital Stock has been consummated in accordance with the terms of the Credit
Agreement; and

 

(c)the Administrative Agent and Term Lenders shall have received such other
assurances, certificates, documents, consents or opinions as the Administrative
Agent or

 



2

DB1/ 90663319.6

 



--------------------------------------------------------------------------------

Term Lenders reasonably may require, each in form and substance reasonably
satisfactory to the Administrative Agent and Term Lenders.

 

4.Representations And Warranties. Each Borrower and each other Credit Party
hereby represent and warrant to the Administrative Agent and the Term Lenders as
follows:

 

(a)The execution, delivery and performance by each Credit Party of this
Amendment and the performance by such Credit Party of its obligations and
agreements under this Amendment and the Credit Agreement, as amended hereby,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (i) contravene the terms of any of such Credit
Party’s certificate or articles of incorporation (or equivalent thereof), (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, or require any payment to be made under (A) any material
Contractual Obligation (other than the creation of Liens under the Loan
Documents) to which such Credit Party is a party or affecting such Credit Party
or the properties of such Credit Party or any of its Subsidiaries or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Credit Party or its property is subject; or (iii) violate
any Law, except to the extent that any such violation, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

(b)This Amendment has been duly executed and delivered by such Credit Party.
Each of this Amendment and the Credit Agreement, as amended hereby, constitutes
a legal, valid and binding obligation of such Credit Party, enforceable against
such Credit Party in accordance with their respective terms except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles, whether
enforcement is sought by a proceeding in equity or at law.

 

(c)No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority is required in connection with
the execution, delivery or performance by any Credit Party of this Amendment or
the Credit Agreement as amended hereby;

 

(d)Each of the representations and warranties of the Borrowers and each other
Credit Party contained in the Loan Documents is true and correct in all material
respects (but without any duplication of any materiality qualifications) on and
as of the Second Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (but without any
duplication of any materiality qualifications) as of such earlier date.

 

(e)No Default or Event of Default exists except as may result from the facts
disclosed herein with respect to the Anticipated Default, and after giving
effect to this Amendment, no Default or Event of Default shall exist or arise
therefrom.

 

5.Release. As a material inducement to the Administrative Agent and each Term
Lender entering into this Amendment, which is to the direct advantage and
benefit of the Borrowers, the other Credit Parties and Captira, each Credit
Party and Captira, for itself and its respective Affiliates, does hereby
release, waive, relinquish, acquit, satisfy and forever discharge the
Administrative Agent and each Term Lender, and each other Secured Party and all
of the respective past, present and future officers, directors, employees,
agents, attorneys, representatives, participants, heirs, Affiliates, successors
and assigns of each such Person (collectively the “Discharged Parties” and each
a “Discharged Party”), from any and all manner of debts, warranties,
representations, covenants, promises, contracts, controversies, agreements,
liabilities, costs, losses, deficiencies, diminution in value, disbursements,
obligations,

 



3

DB1/ 90663319.6

 



--------------------------------------------------------------------------------

expenses, damages, judgments, executions, actions, suits, claims, counterclaims,
demands, defenses, setoffs, objections, adverse consequences, amounts paid in
settlement, and causes of action of any nature whatsoever, whether at law or in
equity or otherwise, either now accrued or hereafter maturing and whether known
or unknown, fixed or contingent, direct or indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, which such Credit
Party, Captira or such Affiliate now has or hereafter can, shall or may have by
reason of any matter, cause, thing or event occurring on or prior to the Second
Amendment Effective Date arising out of, in connection with or relating to (a)
the Obligations, including, but not limited to, the administration or funding
thereof, (b) any of the Loan Documents or the indebtedness evidenced and secured
thereby, and (c) any other agreement or transaction between any Credit Party,
Captira or Affiliate and any Discharged Party relating to or in connection with
the Loan Documents or the transactions contemplated therein, except that this
Section 5 shall not waive or release any of the Term Lenders’, the
Administrative Agent’s, or any other Discharged Party’s contractual obligations
under the Credit Agreement or any of the other Loan Documents.

 

6.Reaffirmation and Confirmation. The Credit Parties hereby (a) acknowledge and
reaffirm their respective obligations as set forth in each Loan Document (as
amended or otherwise modified by this Amendment), (b) agree to continue to
comply with, and be subject to, all of the terms, provisions, conditions,
covenants, agreements and obligations applicable to them set forth in each Loan
Document (as amended or otherwise modified by this Amendment), which remain in
full force and effect, and (c) confirm, ratify and reaffirm that (i) the
guarantees and indemnities given by them or any other Credit Party pursuant to
the Credit Agreement and/or any other Loan Documents continue in full force and
effect, following and notwithstanding, the amendments thereto pursuant to this
Amendment; and (ii) the security interest granted to the Administrative Agent,
for the benefit of each Secured Party, pursuant to the Loan Documents in all of
their right, title, and interest in all then existing and thereafter acquired or
arising Collateral in order to secure prompt payment and performance of the
Obligations, is continuing and is and shall remain unimpaired and continue to
constitute a first priority security interest (subject to Permitted Liens) in
favor of the Administrative Agent, for the benefit of each Secured Party, with
the same force, effect and priority in effect immediately prior to entering into
this Amendment.

 

7.Estoppel. To induce the Administrative Agent and the Term Lenders to enter
into this Amendment, each Credit Party hereby acknowledges and agrees that,
after giving effect to this Amendment, as of the date hereof, to the knowledge
of each Credit Party, there exists no right of offset, defense, counterclaim or
objection in favor of such Credit Party as against the Administrative Agent or
any Term Lender with respect to the Obligations.

 

 

8.

Provisions of General Application.

 

(a)Effect of this Amendment. Except as set forth in Section 1 and Section 2 of
this Amendment, no other changes, modifications, waivers or forbearances to the
Loan Documents are intended or implied and in all other respects the Loan
Documents are hereby specifically ratified, restated and confirmed by all
parties hereto as of the date hereof. To the extent of conflict between the
terms of this Amendment and the other Loan Documents, the terms of this
Amendment shall govern and control. The Credit Agreement and this Amendment
shall be read and construed as one agreement.

 

(b)Binding Effect. This Amendment shall be binding upon and inure to the benefit
of each of the parties hereto and their respective successors and assigns.

 

(c)Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by

 



4

DB1/ 90663319.6

 



--------------------------------------------------------------------------------

the Administrative Agent or any Term Lender or any closing shall affect the
representations and warranties or the right of the Administrative Agent and the
Term Lenders to rely upon them.

 

(d)Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment.

 

(e)Reviewed by Attorneys. Each Credit Party represents and warrants to the
Administrative Agent and the Term Lenders that it (i) understands fully the
terms of this Amendment and the consequences of the execution and delivery of
this Amendment, (ii) has been afforded an opportunity to have this Amendment
reviewed by, and to discuss this Amendment and each other document executed in
connection herewith with, such attorneys and other persons as such Credit Party
may wish, and (iii) has entered into this Amendment and executed and delivered
all documents in connection herewith of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Amendment nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Amendment and the other documents executed pursuant hereto or in
connection herewith.

 

(f)Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE
TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401 AND §5-1402)).

 

(g)Counterparts. This Amendment may be executed in any number of counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile transmission or electronic imaging means shall be as
effective as delivery of a manually executed counterpart hereof.

 

(h)Entire Agreement. The Credit Agreement as modified by this Amendment embodies
the entire agreement between the parties hereto relating to the subject matter
hereof and supersedes all prior agreements, representations and understandings,
if any, relating to the subject matter hereof.

 

[Signature Pages Follow]

 



5

DB1/ 90663319.6

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrowers have caused this Amendment to be duly executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS:

 

INTERSECTIONS INC., a Delaware corporation, as the Borrower Representative

 

 

By:

/s/ Ronald Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 

 

INTERSECTIONS ENTERPRISES INC., a Delaware corporation, as a Borrower

 

 

By:

/s/ Ronald Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 

 

INTERSECTIONS HOLDINGS INC., a Delaware

corporation, as a Borrower

 

 

By:

/s/ Ronald Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 

 

IISI INSURANCE SERVICES INC., an Illinois

corporation, as a Borrower

 

 

By:

/s/ Ronald Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 

 

I4C INNOVATIONS LLC, a Delaware limited liability company, as a Borrower

 

 

By:

/s/ Ronald Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 






[Crystal/INTX – Signature Page to Second Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

CAPTIRA:

 

CAPTIRA ANALYTICAL, LLC, a Delaware limited liability company

 

By:Intersections Holdings, Inc., attorney-in-fact

 

 

By:

/s/ Ronald Barden

 

Name:

Ronald Barden

 

Title:

Chief Financial Officer

 



[Crystal/INTX – Signature Page to Second Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

ADMINISTRATIVE   AGENT:

 

CRYSTAL FINANCIAL LLC, as Administrative Agent

 

 

By:

/s/ Rebecca E. Tarby

 

Name:

Rebecca E. Tarby

 

Title:

Managing Director

 

 

 



[Crystal/INTX - Signature Page to Second Amendment to Credit Agreement]

 



--------------------------------------------------------------------------------

TERM LENDERS:

 

CRYSTAL FINANCIAL SPV LLC, as

a Term Lender

 

 

By:

/s/ Rebecca E. Tarby

 

Name:

Rebecca E. Tarby

 

Title:

Managing Director

 

 



[Crystal/INTX - Signature Page to Second Amendment to Credit Agreement]

 

